Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Mika Ito, Reg. # 71,201 on 02/25/2021.

Claims 2 and 4-8 are amended herein.
Claims 1 and 9-12 are cancelled herein.
Claims 2-8 are allowed based on the herein amendments.

(Cancelled)
 
5, wherein 
the second interface is configured to indicate the switchover timing of each slide as part of a playback position.
 
3. (Previously Presented) The non-transitory computer readable storage medium according to Claim 2, wherein 
the second interface is configured to indicate the time span between switchovers for each slide in proportion to the overall play time of the entire slides.
 
4. (Currently Amended) The non-transitory computer readable storage medium according to Claim [[1]] 5, wherein
the second interface displays a popup in the first interface, wherein the popup further includes a playback elapsed time with respect to the beginning of playback of the first slide.

5. (Currently Amended) A non-transitory computer readable storage medium storing an application program executable by a computer of a terminal device which is configured to play slides and an audio synchronized with the slides, wherein the application program causes the computer of the terminal device to function as: 
a display control unit configured to display an interface related to playing the slide and the audio, wherein the interface comprises: 
a first interface that represents a playback position of audio; and 

a play control unit configured to play the slide and the audio starting from a position designated on the interface; and 
a user-posted information control unit configured to execute: 
sending user-posted information received at a terminal device to a server; and
receiving back user-posted information from the server,
wherein the display control unit further comprises a third interface that represents a playback position of the user-posted information, 
wherein in either case when a playback position of any one among the first interface and the second interface is designated, the display control unit is configured to make a playback position of the other correspond to the designated playback position, [[and]] 
wherein when a playback position of the user-posted information is designated on the third interface, the display control unit is configured to make the playback positions of the first and the second interfaces correspond to the designated playback position, and 
wherein the display control unit is configured to display the slide number associated with the user-posted information when the playback position of the user-posted information is designated on the third interface.
 

displaying an interface related to playing of the slides and the audio; and 
playing the slides and the audio starting from a position designated on the interface, wherein 
the interface comprises: 
[[the]] a first interface that represents [[the]] a playback position of audio; and 
[[the]] a second interface that represents [[the]] a playback position of each slide of the slides, wherein
in either case when the playback position of any one among the first interface and the second interface is designated, the interface is configured to make the playback position of the other correspond to the designated playback position, and 

wherein the method further comprises: 
sending user-posted information received at the terminal device to a server; and 
receiving back user-posted information from the server;
representing a playback position of the user-posted information by a third interface; and
displaying the slide number associated with the user-posted information designated on the third interface. 

7. (Currently Amended) A terminal device which is configured to play slides and an audio synchronized with the slides, the terminal device comprising a processor configured to control: 
[[the]] a display control unit configured to display an interface related to playing of the slides and the associated audio; [[and]] 
[[the]] a play control unit configured to play the slides and the associated audio starting from a position designated on the interface; and 
a user-posted information control unit configured to send user-posted information to a server, and further configured to receive user-posted information from the server, wherein 
the interface comprises: 
[[the]] a first interface that represents [[the]] a playback position of audio; [[and]] 
[[the]] a second interface that represents [[the]] a playback position of each slide of the slides; and 
a third interface that represents a playback position of the user-posted information, wherein 
in either case when the playback position of any one among the first interface and the second interface is designated, the display control unit is configured to make the playback position of the other correspond to the designated playback position, and

wherein the display control unit is configured to display the slide number associated with the user-posted information when the playback position of the user-posted information is designated on the third interface.

8. (Currently Amended) A server configured to communicate with terminal devices and configured to distribute contents containing slides and associated audio that have been posted from the terminal devices, wherein the server comprises a processor configured to control:
[[the]] a server control unit configured to display an interface related to playing the slides and the audio on at least one terminal device of the terminal devices that is configured to communicate with the server; and 
a user-posted information control unit configured to receive user-posted information from the terminal devices, and further configured to send user-posted information to the terminal devices, wherein 
the interface comprises: 
[[the]] a first interface that represents [[the]] a playback position of audio; [[and]] 
[[the]] a second interface that represents [[the]] a playback position of each slide of the slides; and 
a third interface that represents a playback position of the user-posted information, wherein 
in either case when the playback position of any one among the first interface and the second interface is designated, the playback position of the other is made to correspond to the designated playback position, and 
the slide number associated with the user-posted information when the playback position of the user-posted information is designated on the third interface 

9.-12. (Cancelled)


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TUAN S NGUYEN/Primary Examiner, Art Unit 2145